Name: 2004/492/EC:Council Decision of 5 May 2004 appointing Members of the Commission of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  European construction;  EU institutions and European civil service
 Date Published: 2004-05-15

 15.5.2004 EN Official Journal of the European Union L 180/29 COUNCIL DECISION of 5 May 2004 appointing Members of the Commission of the European Communities (2004/492/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded, and in particular Article 45(2)(a) and (b) thereof, By common accord with the President of the Commission, Whereas: HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed Members of the Commission for the period from 1 May 2004 to 31 October 2004: Mr Pavel TELIÃ KA Mr Siim KALLAS Mr Marcos KYPRIANOU Ms Sandra KALNIETE Ms Dalia GRYBAUSKAITÃ  Mr PÃ ©ter BALÃ ZS Mr Joe BORG Ms Danuta HÃ BNER Mr Janez POTOÃ NIK Mr Jan FIGEÃ ½ Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Union. It shall apply as from 1 May 2004. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 5 May 2004. For the Council B. COWEN The President